Citation Nr: 0637213	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-28 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for generalized 
arthritis of multiple joints.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an initial compensable rating for 
residuals of a gunshot wound to the right hip, involving 
muscle group XIV.

5.  Entitlement to an initial compensable rating for 
residuals of a gunshot wound scar on the right lower abdomen.

6.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2006).




WITNESSES AT HEARINGS ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  These decisions denied service connection 
for gout, generalized (rheumatoid) arthritis of multiple 
joints, and residuals of a lumbar spine injury.  These 
decisions also granted service connection for residuals of a 
gunshot wound to the right hip as well as residuals of a 
gunshot wound scar on the right lower abdomen, both of which 
were assigned a noncompensable (zero percent) rating. 

In a July 2005 letter, the veteran withdrew his appeal 
concerning the issues of entitlement to service connection 
for hepatitis A and hepatitis C.  At a hearing held before 
the undersigned Veterans Law Judge in November 2005, the 
veteran also indicated that he wanted to limit his appeal to 
the issues involving service-connected for gout, generalized 
arthritis, and residuals of a back injury, as well as 
increased ratings for his gunshot wound injury to the right 
hip, to include the scar on his abdomen.  Therefore, the only 
issues on appeal are those listed on page one of this 
decision.  38 C.F.R. § 20.204 (2006).

The issue of entitlement to service connection for a low back 
disability as well as the issue of entitlement to a 10 
percent rating under 38 C.F.R. § 3.324 will be addressed in 
the REMAND portion of the decision below and are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound are manifested 
by a nontender scar measuring 21 cm, no muscle weakness, and 
no limitation of motion of the right hip or knee joints.  

2.  The veteran was first diagnosed with gout and generalized 
arthritis of multiple joints more than one year after his 
separation from service, with no nexus between the 
disabilities and service or his service-connected gunshot 
wound.


CONCLUSIONS OF LAW

1.  Gout and generalized arthritis of multiple were not 
incurred in or aggravated by service, and are not proximately 
due to a service-connected disability.  38 U.S.C.A. § 1110 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

2.  The criteria for an initial compensable rating for 
residuals of a gunshot wound to the right hip, involving 
muscle group XIV, have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5314 (2006).

3.  The criteria for an initial compensable rating for 
residuals of a gunshot wound scar on the right lower abdomen 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. 4.118, Diagnostic Code 7804 (prior to August 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (since 
August 30, 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service 
Connection for Gout and Generalized 
Arthritis of Multiple Joints

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as arthritis may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran claims that he has gout and/or general arthritis 
involving multiple joints throughout his entire body, 
including his ankles, knees, hands, back, and shoulders, 
which are related either to service or to his service-
connected gunshot wound.  The Board notes that gout is an 
acute form or inflammatory arthritis.  See Dorland's 
Illustrated Medical Dictionary 713 (27th ed. 1985).  
Therefore, the Board will consider these claims together.

The veteran's service medical records make no reference to 
joint pain except for low back pain in 1973 and right hip 
pain in August 1975 following a gunshot wound.  However, 
neither gout nor generalized arthritis was identified either 
in service or during the one-year presumptive period after 
service.  The Board notes that the veteran checked "yes" 
when asked about "Swollen or painful joints" during a July 
1975 physical examination.  However, the veteran did not 
indicate which joints were swollen or painful, and a clinical 
evaluation was normal.  The Board notes that the absence of a 
confirmed diagnosis of gout or arthritis during this period 
constitutes highly probative evidence against the veteran's 
claim.  The Board finds that the service medical record 
provides evidence against this claim. 

In a sworn affidavit dated in December 1997, O.B., M.D., 
indicated that he had been the veteran's primary physician 
from June 1976 until he retired in May 1996.  Unfortunately, 
Dr. O.B. explained that all medical records pertaining to the 
veteran's treatment had been destroyed during a fire in his 
office.  However, Dr. O.B recalled treating the veteran for 
gout and arthritis he believed were due to injuries involving 
his lumbar spine and right hip while on active duty.  It thus 
appears that Dr. O.B. has linked the veteran's gout and 
arthritis to service.

The problem with Dr. O.B.'s opinion is twofold.  First, none 
of Dr. O.B.'s treatment records are available which may have 
documented when gout and arthritis were first diagnosed.  
This is crucial, because if gout or arthritis was diagnosed 
prior to September 1976, within one year of service, service 
connection would be warranted on a presumptive basis.  On the 
other hand, if Dr. O.B.'s treatment records revealed that 
gout or arthritis was first diagnosed after the one-year 
presumptive period, they would not support the veteran's 
claim.  Unfortunately, in light of the fact that these 
records no longer exist, it is impossible to determine the 
date of onset of the veteran's gout and arthritis.  Hence, 
Dr. O.B.'s opinion, in the absence of treatment records, does 
not support the veteran's claim. 

The second problem with Dr. O.B.'s opinion is that no 
evidence indicates that he reviewed the veteran's claims 
file.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the 
Court rejected a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).  Thus, Dr. O.B.'s opinion has little probative 
value.

In contrast, a VA examiner in December 2002 reviewed the 
veteran's claims file before determining that the veteran's 
gout is not related to his gunshot wound in service.  The 
examiner also made no indication that the veteran's gout is 
related to any other incident in service.  The Board places 
greater probative value on this opinion, as it was based on a 
review of the claims file.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In a July 2002 report D.A., M.D., lists a diagnosis of 
generalized arthritis.  Dr. D.A. also recorded the veteran's 
statement in which he related the onset of his arthritis to 
service.  However, the Board emphasizes that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence.  Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Since Dr. D.A. did not confirm 
the veteran's self-reported history, his report does not 
support the veteran's claim.

Diagnoses of gout and generalized arthritis are also noted in 
various VA outpatient treatment records, a May 2001 report 
from St. Joseph's Mercy Health Center, as well as medical 
records associated with his claim for Social Security 
Administration (SSA) benefits.  However, none of these 
records includes an opinion concerning the etiology or date 
of onset of the veteran's gout and arthritis.  In the absence 
of a medical opinion indicating that the veteran's gout or 
generalized arthritis had its onset either in service or 
during the one-year presumptive period, none of these records 
supports the veteran's claim.  

Indeed, the only evidence that the veteran's gout and 
generalized arthritis are related to service consists of lay 
statements, including testimony provided by the veteran and 
D.S. at an RO hearing in August 2002 as well as at a Board 
hearing in November 2005.  However, as laypersons, without 
the appropriate medical training and expertise, neither the 
veteran nor D.S. is competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of his gout and generalized arthritis.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, 
their personal opinions that the veteran's gout and 
generalized arthritis are related to service are not a 
sufficient basis for awarding service connection.

The available post-service medical is found to provide 
evidence against these claims, indicating disorders that 
began many years after service with no connection to service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

In short, the Board concludes that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for gout and generalized arthritis of 
multiple joints.  In denying his claims, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  See 38 U.S.C.A.     
§ 5107(b).

II.  Entitlement to an Initial Compensable Rating 
for Residuals of a Gunshot Wound to the Right Hip 
Involving Muscle Group XIV

In August 1975, the veteran was accidentally shot in his 
right lower abdomen by a family member while entering their 
home late at night.  The wound involved the fascia lata and 
extensor quadriceps mechanism below the right iliac crest.  

As a result, a June 2003 rating decision granted service 
connection and assigned a noncompensable rating for residuals 
of a gunshot wound to the fascia lata and extensor quadriceps 
mechanism below the right iliac crest (right hip), effective 
January 1995.  The veteran appealed that decision with 
respect to the initial rating.  Therefore, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the RO rated the veteran's gunshot wound 
under the schedule for rating muscle injuries which were in 
effect both prior to and after a regulatory amendment became 
effective on July 3, 1997.  See 62 Fed. Reg. 30235 (1997).  
The RO's decision is based on the fact that the veteran filed 
a claim for service connection for his gunshot wound in 
January 1995.  However, an unappealed rating decision dated 
in December 1995 denied the veteran's claim for service 
connection for residuals of a gunshot wound to the right hip.  
In this regard, the veteran filed a timely notice of 
disagreement to the December 1995 rating decision, which 
resulted in the RO issuing a statement of the case in 
February 1997.  However, the veteran did not perfect his 
appeal by filing a timely substantive appeal.  See 38 C.F.R. 
§ 20.200, 20.202 (2006).  Since there is no indication that 
the veteran made any attempt to reopen his claim until after 
the regulatory changes on July 3, 1997, the Board need not 
consider the rating criteria in effect prior to July 3, 1997. 

The veteran's gunshot wound involving muscle group XIV has 
been evaluated under DC 5314.  This muscle group includes the 
anterior thigh group muscles that function to provide 
extension of the knee, simultaneous flexion of the hip and 
flexion of the knee, tension of fascia lata and iliotibial 
band acting with muscle group XVII in postural support of 
body, and acting with hamstrings in synchronizing hip and 
knee.  These muscles consist of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  See 38 C.F.R. § 4.73, 
DC 5314.

Under DC 5314, a noncompensable rating is assigned for a 
slight disability, 10 percent rating is assigned for a 
moderate disability, a 30 percent rating is assigned for a 
moderately severe disability, and a 40 percent rating is 
assigned for a severe disability.  38 C.F.R. § 4.73, DC 5314.  
The terms "slight," "moderate," "moderately severe," and 
"severe" will be described below.

The criteria for the evaluation of residuals of healed shell 
fragment wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(c), (d).  For 
purpose of the present case, the criteria of moderate, 
moderately severe, and severe are pertinent.  Under the 
rating criteria:

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(d)(2).

The objective findings for a moderate disability include 
entrance and, if present, exit scars which are linear or 
relatively small, and so situated as to indicate a relatively 
short track of the missile through the muscle tissue; signs 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id. 

A moderately-severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  38 C.F.R. § 4.56(d)(3).

The objective findings of a moderately-severe disability are 
entrance and, if present, exit scars which are so situated as 
to indicate a track of a missile through one or more muscle 
groups.  There are indications on palpation of loss of deep 
fascia, or loss of muscle substance or loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
impairment.  Id.

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints are similar to the criteria set forth for a 
moderately-severe level, in an aggravated form.  38 C.F.R. § 
4.56(d)(4).

The objective findings of a severe disability include 
extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile.  The following, if present, are also 
signs of severe muscle damage: (a) x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; (b) adhesions of 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; (c) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

Looking at the history of the veteran's gunshot wound, his 
service medical records show that the wound involved the 
fascia lata and extensor quadriceps mechanism below the right 
iliac crest.  The veteran was hospitalized for 14 days and 
underwent debridement with two closures.  The injury did not 
involve the bone or the circulatory system.  It did not 
appear to be a through-and-through wound.  However, 
radiographs taken at various times show multiple metallic 
fragments (buckshots) around the right hip and right iliac 
bone.

Thus, the service medical records do not show a prolonged 
period of hospitalization, consistent complaints of cardinal 
symptoms of muscle wounds, or unemployability because of the 
veteran's inability to keep up with work requirements.  In 
short, the type of injury sustained by the veteran is not 
consistent with a moderate muscle injury.  The Board finds 
that the post-service medical record, as a whole, also 
supports this finding, failing to indicate the disorder 
needed to meet the requirements of a higher evaluation.

At his November 2005 hearing, the veteran testified that he 
was never released back to active duty after his injury 
because he remained in a wheelchair until he was separated 
from active duty on September 26, 1975.  However, since the 
service medical records do not confirm that the veteran 
required the use of a wheelchair, the Board finds that his 
testimony is not reliable in this regard, and therefore of 
little evidentiary weight concerning his contention that he 
wheelchair bound.  See Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).

More importantly, the current objective findings do not 
reflect that his gunshot wound can be characterized as 
moderate.  The medical evidence to be considered consists of 
the December 2002 VA examination report.  At that time, the 
examiner noted that the gunshot wound measured 21 cm and 
started at the lateral one-third of the inguinal area on the 
right side and went posterior and laterally above the 
trochanteric area and inferior to the pelvic brim, which 
avoided the right hip joint.  Upon examination, however, the 
veteran's right hip and knee demonstrated full range of 
motion, with no evidence of muscle loss in the right lower 
extremity.  Following a physical examination, including 
radiological testing, the examiner concluded that there was 
no evidence of significant muscle damage, circulatory 
changes, neurological damage, or bone damage.  Although the 
veteran walked with a cane, the examiner did not believe that 
any significant gait disturbance was actually present.  In 
short, these findings do not reflect a moderate muscle 
injury, as required for a 10 percent disability rating.  The 
Board finds that this report provides highly probative 
evidence against this claim.

The Board has also considered numerous VA and private 
treatment records which document the veteran's complaints of 
pain and paresthesias in both lower extremities.  However, 
these symptoms have been attributed to the veteran's low back 
disability involving herniated nucleus pulposus.  In other 
words, the veteran's symptoms of pain and paresthesias in his 
right lower extremity are entirely unrelated to his gunshot 
wound injury, providing more evidence against this claim.  
The Board, therefore, will not attribute the veteran's 
symptoms to his gunshot wound injury.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  
Since the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).

III.  Entitlement to an Initial Compensable 
Rating for Residuals of a Gunshot Wound Scar on 
the Right Lower Abdomen

In the June 2003 rating decision, the RO also granted service 
connection and assigned a noncompensable rating for the 
residual scar on the veteran's right lower abdomen from his 
gunshot wound, effective January 1995.  The veteran appealed 
that decision with respect to the noncompensable rating.  See 
Fenderson, supra. 

At the time he filed his claim, a 10 percent rating was 
assigned for scars that were superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 
(prior to August 30, 2002).  Other scars were to be rated on 
the limitation of the part affected.  38 C.F.R. § 4.118, DC 
7805 (prior to August 30, 2002).  

The Board must also consider new regulations for rating 
scars, which became effective on August 30, 2002, during the 
pendency of this appeal.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  Under the revised criteria, a 10 percent rating 
is provided for scars, other than the head face, or neck, 
that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 square centimeters).  See 
38 C.F.R. § 4.118, DC 7801 (2006).

In this case, no distinct symptomatology from the veteran's 
scar has been identified.  The December 2002 VA examination 
report notes that the veteran's scar measures 21 cm in 
length, which is significantly less than 39 square 
centimeters, thereby precluding a 10 percent rating under DC 
7801.  The examiner also did not indicate that the scar was 
tender or painful on objective demonstration, nor has the 
veteran ever reported pain or tenderness associated with his 
scar.  Lastly, since the right hip demonstrates full range of 
motion, a 10 percent rating is not available under DC 7805.  
See 38 C.F.R. § 4.118.

In short, since no evidence indicates that the veteran's scar 
is painful or tender, causes limitation of motion, or 
involves an area greater than 39 square cm, a compensable 
rating is not warranted under applicable rating criteria.  
The Board finds that the service and post-service medical 
record provide extensive evidence against this claim. 

IV.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claims.  However, the timing of 
the subsequently issued letters is not prejudicial to the 
veteran, as he was provided adequate notice before the claims 
were readjudicated by various rating actions.  See Prickett 
v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) 
(holding that as long as a determination was made following 
the notice letter, there was no need to draw a distinction as 
to whether an adjudicatory decision was issued in a rating 
decision or a statement of the case); see also Overton v. 
Nicholson, No. 02-1814 (September 22, 2006).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran.  The veteran was also 
afforded a VA examination in December 2002 to determine the 
severity of his gunshot wound.  Since this examination 
addressed both the scar on his abdomen as well as muscle 
damage to muscle group XIV, it appears adequate for rating 
purposes.  The examiner also addressed whether the veteran's 
gout and arthritis are related to his gunshot wound.  

The Board acknowledges that the examiner did not specifically 
address whether gout or arthritis is related to service.  
However, the Board finds that the evidence, which reveals 
that the veteran did not have gout or arthritis either in 
service or during the one-year presumptive period after 
service, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).  Thus, under the circumstances of this case, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA.

ORDER

Service connection for gout and generalized arthritis of 
multiple joints is denied.

An initial compensable rating for residuals of a gunshot 
wound to the right hip, involving muscle group XIV, is 
denied.

An initial compensable rating for residuals of a gunshot 
wound scar on the right lower abdomen is denied.


REMAND

The veteran is seeking service connection for a low back 
disability.  Unfortunately, the Board finds that additional 
development is needed before it can adjudicate this claim.  
The Board also finds that the veteran's claim of entitlement 
to a 10 percent rating under 38 C.F.R. § 3.324 must be 
deferred until the RO readjudicates the claim for service 
connection for a low back disability.  

The record shows that the veteran has been diagnosed with 
herniated nucleus pulposus at L5-S1.  Therefore, the crucial 
issue to be determined is whether this disability is related 
to service or to his service-connection gunshot wound.  The 
veteran has present two theories concerning the nexus 
element.

First, the veteran claims that his low back disability had 
its onset in service.  In support of this theory, his service 
medical records show treatment for a lumbosacral strain in 
October 1973.  The veteran argues that his back injury was 
misdiagnosed in service because he really injured a disc.  
However, the record shows that the veteran was first 
diagnosed with herniated nucleus pulposus at L5-S1 many years 
after service.  A medical opinion would therefore be useful 
to determine whether the veteran's current low back 
disability is related to his lumbosacral strain in October 
1973.

Second, the veteran claims that his low back disability is 
secondary to his service-connected gunshot wound involving 
his right hip.  Under VA regulation a disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition. See 38 C.F.R. § 
3.310(a).  Thus, a medical opinion would also be helpful to 
determine whether his low back disability was either caused 
or aggravated by his service-connected gunshot wound to the 
right hip.  

Lastly, the Board finds that the veteran's claim of 
entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is inextricably intertwined with his claim for 
service connection for a low back disability.  Therefore, 
adjudication of this issue is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his low back disability.  All 
necessary studies and tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  

Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's low back disability is related 
to service.  In providing this opinion, 
the examiner must discuss the veteran's 
treatment for a lumbosacral strain in 
October 1973.  The examiner should also 
state whether it is at least as likely as 
not that the veteran's low back 
disability was either caused or 
aggravated by his service-connected 
gunshot wound to the right hip.  If 
aggravation is found, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations, including 38 C.F.R. § 3.310.  

If either benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case.  Thereafter, the 
veteran and his representative must be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


